Citation Nr: 1711633	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for throat cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Z., Counsel


INTRODUCTION

The Veteran had active military service from January 1951 to January 1955.  Regrettably, the Veteran died during the pendency of the appeal.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified before a Decision Review Officer.  A copy of the transcript is of record.

In November 2012 and May 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.

The Veteran passed away in December 2016.  Within a year of his death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted (under 38 U.S.C.A. § 5121) in the Veteran's appeal and informed her of the decision by a letter dated in March 2017.  Accordingly, the appellant has been substituted as the claimant for the purposes of the service connection issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to burial expenses and dependency and indemnity compensation have been raised by the record in a January 2017 claim, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran is not considered a radiation-exposed veteran. 

2.  The evidence does not show that the Veteran's COPD and/or throat cancer originated in service or was otherwise etiologically related to any incident in service, to include exposure to ionizing radiation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.311 (2015).

2.  The criteria for service connection for throat cancer are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist


As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that all notification action needed to make a decision in the appeal has been accomplished.  Through a March 2009 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's service connection claim.  The March 2009 letter also provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements and treatment records regarding his claimed disabilities.

Here, proper notice was sent to the Veteran, thus, additional notice is not required for the appellant.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the appeal.  The Veteran's VA treatment records have been obtained as have records from multiple private treatment providers identified by the Veteran.  The Board notes that the Veteran's service treatment records were not obtained.  In September 2009, October 2009, and May 2010, the RO was informed by the National Personnel Records Center that the Veteran's records were not available and they were likely destroyed in a fire.  The Veteran was notified of these circumstances by letter.  Further efforts to obtain the service treatment records would be futile.  Therefore, a remand of this issue to make further requests for service treatment records is not necessary.  The Board notes that there is a heightened obligation on the part of VA to explain to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, when service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Moreover, in May 2011, the Veteran was afforded a hearing before a Decision Review Officer (DRO).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the DRO noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims.  The appellant has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103  (c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In March 2013, the Veteran was provided a VA examination in connection with this appeal.  The VA examiner considered all of the pertinent evidence of record, to include the relevant medical history and statements of the Veteran, and provided an opinion supported by a complete rationale, relying on, and citing to, the records reviewed.  Moreover, the expert offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues decided herein has been met.

Additionally, the Board finds that the AOJ substantially complied with the prior remand directives, to include obtaining the aforementioned VA examination and following the appropriate procedures for developing a claim based on exposure to ionizing radiation in service.  In particular, the United States Air Force Medical Support Agency (AFMSA) indicated that a search of the Master Radiation Exposure Registry (MRER) revealed no external or internal radiation exposure data for the Veteran.  The RO also obtained medical opinions from the Director of Compensation Service and the Post 9-11 Environmental Health Program, writing for the Under Secretary for Health.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the appellant and will proceed to a decision.  

II.  Legal Criteria & Analysis

The appellant seeks service connection for COPD and throat cancer, claiming that the Veteran developed such disabilities due to in-service exposure to dust from constructing dental appliances, coal smoke and soot from heaters, asbestos and X-ray radiation exposure due to his work in a dental lab.

Service connection for a disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997).  The three different methods are as follows: (1) under 38 C.F.R. § 3.309(d) if the veteran is radiation-exposed and diagnosed with one of the 15 types of cancer that are presumptively service connected; (2) under 38 C.F.R. § 3.311(b) if the veteran is diagnosed with a radiogenic disease and certain conditions are met, or (3) by establishing the elements for direct service connection.  See Id. 

First, there are certain types of cancer, including throat cancer, which can be presumptively service connected for radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A radiation-exposed veteran is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  Radiation-risk activity is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  Radiation-risk activity also includes certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska if, during such service, the Veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests; or service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 C.F.R. § 3.309(d)(3)(ii).  

Here, the evidence does not show, and the Veteran has not asserted that he participated in a radiation-risk activity as defined by the regulations.  Therefore, he is not a radiation-exposed veteran and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309(d) are not applicable in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Second, radiogenic diseases will be service connected provided certain processing conditions are met.  38 C.F.R. §§ 3.303(d), 3.311.  Pursuant to 38 C.F.R. § 3.311, when it is determined that: (1) the Veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations, a request for available records concerning the veteran's exposure to radiation will be made and the case will be referred to the Under Secretary for Health for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 3.311(b).  The term radiogenic disease means a disease that may be induced by ionizing radiation and includes throat cancer.  38 C.F.R. §§ 3.311(b).  The diseases listed in 38 C.F.R. 3.309(d), including throat cancer, are diseases in which the VA has determined that a positive association with radiation exposure exists.  For cancer, the disease must have manifested five years or more after exposure.  38 C.F.R. § 3.311(b)(5).  Although COPD is not listed as a radiogenic disease, a claim will nevertheless be considered under 38 C.F.R. § 3.311 if the Veteran cites or submits competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  In October 2009, June 2010, and December 2012 opinions, the Veteran's treating private physician, J.L.R., M.D., indicated that there was a link between the Veteran's COPD and, in part, his exposure to radiation by taking x-rays without lead shielding during service.  The opinions constitute competent medical evidence that the claimed COPD is a radiogenic disease; thus, the developmental provisions of 38 C.F.R. § 3.311 apply to the COPD claim as well.
This section does not provide presumptive service connection for radiogenic diseases, but only outlines a procedure to be followed for adjudication purposes.  Medical opinions are ultimately the criteria upon which service connection rests under this regulation.

As previously noted, the RO requested the Department of the Air Force to provide a dose assessment in December 2014.  In March 2015, VA was informed by the Air Force Medical Support Agency that no internal or external radiation exposure data was found for the Veteran during a search of the USAF Master Radiation Exposure Registry.

In July 2016, VA received a memorandum from the Director of the Post 9/11 Era Environmental Health Program, writing for the Under Secretary of Health.  The Director noted the Veteran's relevant medical history, to include that his COPD symptoms had their onset in 2000, and that he was diagnosed with throat cancer in January 1997.  He also noted the private medical opinions from Dr. J.L.R., indicating that the Veteran's various exposures in service could have caused his claimed disabilities, along with articles submitted by the Veteran indicating risk factors for the claimed disabilities.  

The Director calculated the Veteran's radiation dose estimate during his time in service to be 30 rem (0.15 rem/week x 50 working weeks/years x 4 years), citing a 1953 Cleveland Clinic study of radiation doses in persons working in various radiology disciplines as the basis for his calculations.  

The Director then used the Interactive Radio Epidemiological Program to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's throat cancer.  Using the assumptions most favorable to the Veteran, the program calculated the probability of causation at 43.43 percent; the calculation must reach 50 percent for the cancer to be considered as likely as not cause by radiation exposure. 

He then noted that, at high doses, radiation is capable of causing acute and chronic pneumonitis, which could progress to COPD.  He stated that, "the doses of whole body radiation required to induce 5 percent incidence of these conditions within five years is 7.5 Gy (1,750 rem), which is more than 50 times above the total dose of radiation the Veteran received."  He therefore concluded that it was unlikely that the Veteran developed COPD from a 30 rem acute external dose to the lungs.

Based on the above, the Director found it was unlikely that the Veteran's throat cancer and /or COPD were caused by radiation exposure during military service.

The claim was then forwarded to the Director of Compensation Service, writing for the Under Secretary of Benefits, who noted the above findings, and, in view of the evidence in its entirety, found that there was no reasonable possibility that the Veteran's throat cancer or COPD resulted from radiation exposure in service.

Given the official findings above, obtained pursuant to certain processing conditions involving radiogenic diseases, the Board finds that service connection for COPD and throat cancer is not warranted with application of the provisions of 38 C.F.R. § 3.311 alone.  See Ramey v. Brown, 120 F.3d 1239, 1245 (Fed. Cir. 1997).  

However, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but also must determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease, injury, or event and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In weighing the evidence the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420-25 (1998). 

Here, as the record reflects diagnoses of COPD and throat cancer, and as the Board has previously conceded the Veteran's exposure to dust from constructing dental appliances, coal smoke and soot from heaters, asbestos, and x-ray radiation during service, the following analysis will focus on establishing a nexus between the Veteran's claimed disabilities and service.

With respect to a nexus or connection between the Veteran's COPD, throat cancer and active duty service, the evidence of record includes the above-referenced Veteran's statements, internet articles, private medical opinions, a March 2013 VA examination report and the opinions from the Director of the Post 9-11 Environmental Health Program and the Director of Compensation Service.

In particular, in support of his appeal, the Veteran had submitted multiple private opinions from Dr. J.L.R, his long-time physician.  Such statements are essentially duplicative and attribute the Veteran's in-service exposure to asbestos, dusty environments, coal, soot, acrylic dust, metal particles and x-ray radiation to his COPD and throat cancer.

Also of record are internet articles which, in particular, indicate a relationship between COPD and coal dust, and throat cancer and asbestos.

The Veteran underwent a VA examination in March 2013.  Such examination report reflects a full examination of the Veteran, as well as his relevant medical history, to include that he was diagnosed with throat cancer in 1997, and that his COPD symptoms had their onset in 2000.  The examiner opined negatively on  a relationship between the Veteran's claimed disorders and his in-service environmental exposures.  Regarding COPD, the examiner noted that the Veteran had normal PFTs in 1981, 26 years after service separation, and that any exposures while in service had not caused any damage to the lungs in those 26 years.  He then cited the Veteran's history of tobacco use from the 1950s until 1997, and that smoking was the most common etiology of COPD.  He therefore concluded that given the Veteran's long history of tobacco abuse, combined with the fact that he had normal PTFs 26 years after service, that his COPD was less likely than not related to service.

Regarding the Veteran's throat cancer, the examiner again noted the Veteran's 40 plus years of smoking history, along with that fact that he used chewing tobacco and would chew his cigars as well over that time period, in addition to a lifelong history of alcohol use, which was heavy in the past.  He then cited that tobacco use, especially chewing tobacco, and alcohol abuse were strong risk factors for the development of throat cancers, and that such was more likely than not the cause of the Veteran's throat cancer rather than environmental exposures in the 1950s of unknown significance.

Here, the Board finds the opinions of the Director of the Post 9-11 Environmental Health Program and the Director of Compensation Service probative because they cited to scientific evidence and used actual dose estimate data provided by the AFMSA to support the opinions.  Similarly, the Mach 2013 VA opinion is accorded high probative value, as such opinion discussed the Veteran's relevant medical history, to include the development of his COPD and throat cancer, his in-service environmental exposures, as well as post-service exposures to tobacco and smoking, and based his opinion on such history as well as current medical knowledge.  Conversely, the Board accords little probative value to the private opinions, as such opinions were general in scope, merely acknowledging the Veteran's in-service environmental exposures and stated that such could have caused his COPD and throat cancer, without discussion of his relevant medical history, to include when his disorders had their onset, his post-service medical risk factors, as well as the medically-accepted most common causes of such disorders.

To the extent the appellant and the late Veteran have opined that his COPD and throat cancer are related to service, the Board finds that an opinion on the etiology of such disabilities is more suited to the realm of medical, rather than lay expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The evidence of record does not indicate that the appellant or Veteran has had any specialized education, training, or experience in determining the etiology of COPD or throat cancer.  Thus, the Board finds that their assertions are not competent evidence of a nexus between in-service environmental exposures and his COPD and throat cancer.  See King v. Shineski, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  

With regard to the articles submitted by the appellant, the Board assigns little probative value to these articles because they constitute general research and are not specific to the Veteran's case.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).

Therefore, the probative evidence of record fails to establish a nexus between the Veteran's COPD and throat cancer and an in-service injury, disease, or event.

Accordingly, direct service connection is not warranted as the most probative evidence shows that the Veteran's COPD and throat cancer are not related to his active service.  

Additionally, the Board also notes that the Veteran's throat cancer may not be presumed incurred during active military service, as this chronic disease was not manifested to a degree of 10 percent disabling within one year after the Veteran's active military service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

The Board is sympathetic to this appellant and is grateful for the Veteran's honorable service.   However, given the record before it, the Board finds that service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim for service connection for COPD and throat cancer, the doctrine of reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  












	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for throat cancer is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


